DETAILED ACTION
This office action is in response to RCE filed 30 September 2022.
Claims 1-5, 7-14, and 16-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 15-23 of the remarks filed 30 September 2022, with respect to the rejections of claims 1-5, 7-14, and 16-20 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not specifically challenge the new reference (Kawamura, cited below) used to reject the limitations at issue in the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-14, and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 10, and 19 (line numbers correspond to claim 1),
a.	In line 17, it is not particularly pointed out or distinctly claimed what is meant by “without performing a complete resource application.” It is not clear what constitutes a “complete resource application”, and the specification contains no additional detail as to the meaning of this term. Is a resource application a type of application in an application link? Is it an application related to the respective resources allocated to the associated applications? Or is this merely a typo that should read “complete resource allocation”, and if so, what is the difference between a resource allocation and resource reservation? For examination purposes, the examiner will interpret this term to mean a permanent resource allocation.

Regarding claims 2-5, 7-9, 11-14, 16-18, and 20, they are dependent upon rejected base claims, and fail to resolve the deficiencies thereof. They are rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar et al. Pub. No.: US 2013/0073724 A1 (hereafter Parashar), in view of Yates Pub. No.: US 2015/0120933 A1 (hereafter “Yates”), in view of Pechanec et al. Pub. No.: US 2012/0311128 A1 (hereafter “Pechanec”), in view of Kawamura et al. Pub. No.: US 2017/0179978 A1 (hereafter “Kawamura”), in view of Nanjundaswamy Pub. No.: US 2017/0116041 A1 (hereafter “Nanjundaswamy”), in view of Li Pub. No.: US 2015/0052195 A1 (hereafter “Li”).

Parashar and Pechanec were cited in the previous PTO-892 dated 5 May 2021. Nanjundaswamy and Li were cited in the previous PTO-892 dated 29 March 2022. Yates was cited in the previous PTO-892 dated 1 August 2022.

Regarding claim 1, Parashar teaches the invention substantially as claimed, including:
A method implemented by one or more computing devices ([0035], Lines 10-12: An autonomic workflow framework may be implemented in hardware, software, and/or a combination of hardware and/or software (i.e., hardware represents one or more “computing devices”)), the method comprising: 
obtaining an application link ([0068], Lines 3-5: As illustrated by FIG. 11, a workflow (i.e., “application link”) may be submitted 1100 to (i.e., “obtained” by) an autonomic workflow framework for processing), the application link being a path formed by at least two associated applications ([0003], Lines 12-15: A typical application workflow is usually comprised of multiple application stages which in turn, can be composed of different application components (i.e., at least two “applications.” See also [0021], Lines 3-5) with heterogeneous computing requirements. [0020], Lines 3-6: A workflow may refer to an application programming model that includes a sequence of stages to be performed in a certain order (i.e. “path” between application components)) for a service scenario ([0047], Lines 1-4: An application agent…may pick up a stage from the space 130 so as to consume it in its local cloud. These functionalities may be provided as Internet-based services (i.e., each stage, or application, when executed provides an internet-based service)); 
determining target resource information required by capacity scaling for at least one subset of the at least two associated applications in the application link([0041], Lines 27-30: The autonomic scheduler 106 may schedule workflow stages by selecting one or more clouds 126, 128 and deciding the number of nodes (i.e., resources) per cloud that should be used (i.e., target resource information required to process at least a subset of all of the workflow stages, or applications in the workflow) based on user objectives, resource status and/or changing workloads. [0038], Lines 1-3: A cloud may join or leave a federated 104 cloud dynamically, and may scale its cloud nodes up or down based on the needs of the resources (i.e., clouds scale the number of nodes based on the required target resource information)); 
allocating respective resources to the at least two associated applications according to the target resource information ([0069], Lines 1-3: The autonomic scheduler may provision 1108 one or more workflow stages to one or more nodes of a cloud in a federated cloud. [0026], Lines 6-8: An appropriate resource class and the amount of resources may be selected and provisioned for executing stages (i.e., resource nodes are allocated to appropriately satisfy the target number of resources that should be used))…

While Parashar teaches allocation of amounts of resources for execution of workflow stages, Parashar does not explicitly disclose:
	wherein the respective resources are initialized for the at least two associated applications based at least in part on a ratio of flow information of the at least two associated applications;

	However, in analogous art, Yates teaches:
wherein the respective resources are initialized for the at least two associated applications based at least in part on a ratio of flow information of the at least two associated applications ([0048], Lines 1-10: At step S404 for each of the plurality of applications, the network resource allocator determines data rate limits for use by the respective applications (i.e. uplink and/or downlink data rate limits in dependence on the requests received from the respective applications). That is, for each of the plurality of applications, the network resource allocator determines bandwidth allocations of the total available bandwidth provided by the network controller 108 for use by the respective applications based on the requests received at step S402. [0050], Lines 1-8: In a simple example, the network resource allocator may determine a data rate limit (and thus a bandwidth allocation) for an application based on the total number of applications which require usage of the total available bandwidth without taking into account the type of activity that the applications will use the bandwidth for. Thus, the total available bandwidth is shared evenly between each of the applications requiring usage of the total available bandwidth. [0051], Lines 1-7: It will be appreciated that in the example described above the first communication client application 102 may require a larger share of the total available bandwidth than the second first communication client application 104 (i.e. may need to transmit and/or receive data at a higher rate) based on the types of activity performed by the communication client applications, [0052], Lines 1-5: The network resource allocator may determine the data rate limits (and thus the bandwidth allocations) for each of the plurality of applications based on the applications' level of demand for bandwidth (i.e., the type of activity, representing data rate of the activity, or “flow information” of at least a plurality of applications determines the share, or “ratio” of respective resources (bandwidth) that are allocated between the plural applications. See also [0053] for additional examples));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Yates’s teaching of allocating resources to plural applications based on a proportion, or ratio, of the application’s level of demand for the resource, with Parashar’s teaching of allocating resources to applications in an application link, to realize, with a reasonable expectation of success, a system that allocates resources to applications in an application link, as in Parashar, based on a ratio defined by information related to data rate, or “flow” limits, as in Yates. A person of ordinary skill would have been motivated to make this combination to better share resources in a limited resource environment (Yates [0004]).

While Parashar teaches allocating resources to applications in an application link, the combination of Parashar and Yates does not explicitly disclose:
performing a stress test on the application link; 
correcting the respective resources allocated to the at least two associated applications according to a result of the stress test.

However, in analogous art, Pechanec teaches:
performing a stress test on the application link ([0019], Lines 1-11: Test controller 116 may be designed to implement performance testing in the cloud environment in accordance with the embodiments of the present invention…In one embodiment, test controller 116 may generate a load to test the behavior of application servers 118 at a peak usage level (i.e., perform “stress tests” on servers providing applications, such as the application paths of the workflows described in Parashar)); and 
correcting the respective resources allocated to the at least two associated applications according to a result of the stress test ([0021], Lines 1-20: As discussed above, cloud controller 114 may be responsible for provisioning new instances of application server 118 (i.e., resources allocated to execute applications. See also [0003]) in system under test 220 in response to an applied load…If the performance level of the system under test reaches the saturation point or some other threshold, cloud controller 114 may automatically provision a new instance (i.e., or “number of instances”) of application server 118…Similarly, if the performance level increases to the point where there are more computing resources than the load requires, cloud controller may deprovision or remove application server instances 118 (i.e., the number of application server instances is increased or decreased, or “corrected” based on a result of testing the behavior at peak usage level)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Pechanec’s teaching of performing a stress test to determine how to adjust provisioned resources, with the combination of Parashar and Yates’s teaching of scaling resources allocated to applications of a linked workflow, to realize, with a reasonable expectation of success, a system that determines needs of applications in a workflow of linked applications, as in Parashar, based on performing stress tests that test behavior of resources at peak usage level, as in Pechanec. One of ordinary skill would have been motivated to make this combination to enable a single user to generate a test that simulates real world conditions to accurately verify performance of an entire cloud (Pechanec [0013]).

While Pechanec performs a stress test on application servers, and correcting resources allocated to applications, the combination of Parashar, Yates, and Pechanec does not explicitly disclose:
wherein correcting the respective resources allocated to the at least two associated applications comprises taking one of the at least two associated applications offline, and updating application information of a resource associated with the one of the at least two associated applications to be reserved for another of the at least two associated applications without performing a complete resource application;

However, in analogous art, Kawamura teaches:
wherein correcting the respective resources allocated to the at least two associated applications comprises taking one of the at least two associated applications offline, and updating application information of a resource associated with the one of the at least two associated applications to be reserved for another of the at least two associated applications without performing a complete resource application ([0015] The LSS may provide a computer with the ability to pause (i.e., bring “offline”) a first software application into an application state and store the application state. The stored application state may allow the computer to reallocate its resources to a second software application (i.e., resources allocated, or “reserved” by the first software application may be reallocated, or “reserved” to a second software application) and later resume operation of the first software application (i.e., the reallocation of resources is not a permanent, or “complete” reallocation of resources));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Kawamura’s teaching of pausing an application to reallocate resources to a second application, with the combination of Parashar, Yates, and Pechanec’s teaching of application resources based on a stress test, to realize, with a reasonable expectation of success, a system that performs reallocation of resources to applications, as in Pechanec, by pausing the execution of a first application and reallocating those resources to a second application, as in Kawamura. A person having ordinary skill would have been motivated to make this combination to enable resources to be distributed among applications in a more optimal manner.

While Parashar teaches allocating resources to applications in an application link, the combination of Parashar, Yates, Pechanec, and Kawamura does not explicitly disclose:
generating instances of the at least two associated applications using the respective resources, wherein generating the instances of the at least two associated applications comprises obtaining image files of the at least two associated applications in a preset container mirroring center…and downloading the image files into a server;

However, in analogous art, Nanjundaswamy teaches:
generating instances of the at least two associated applications using the respective resources, wherein generating the instances of the at least two associated applications comprises obtaining image files of the at least two associated applications in a preset container mirroring center…and downloading the image files into a server ([0022], Lines 2-5: An application server (e.g., multi-tenant, MT) environment 100, or other computing environment which enables the deployment and execution of software applications (i.e., at least a first and second application. For example, Fig. 1 shows at least application A 162 and Application B in a resource group template 160 within an application server environment 100). [0085], Lines 1-14: A containerized application or process is an application that is packaged as a container and comprises the necessary information for the application to run, such as OS base image, application executables, and libraries. A containerized application can be a portable application that can be shared among Linux distributions using the same Linux kernel, such a Linux kernel 750. A containerized application can be created such that if a developer creates a portable/containerized application and shares the image, and assuming the same linux kernel, the system that the containerized application was shared with can download (i.e., “obtain”) the containerized application image from a container image registry or repository (i.e., “preset container mirroring center”) and spin off a container to run the containerized application. At this point, the application will be available on the destination host (i.e., plural available applications are “generated application instances” on a destination host, representing a “server”) isolated from other containers and from the OS, and it can still be available with the required libraries);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Nanjundaswamy’s teaching of generating applications in a server by downloading the applications from a container image repository, with the combination of Parashar, Yates, Pechanec, and Kawamura’s teaching of allocating resources to applications in a link, to realize, with a reasonable expectation of success, a system that allocates resources to applications in a link, as in Parashar, and subsequently downloads the application images and generates instances of the applications available on a destination host server, as in Nanjundaswamy. A person of ordinary skill would have been motivated to make this combination to enable tenant aware applications to work in a tenant scope manner, making a complete application multi-tenant aware and isolated through use of containers (Nanjundaswamy [0020]).

While Nanjundaswamy further teaches referencing an application using a resource group, the combination of Parashar, Yates, Pechanec, Kawamura, and Nanjundaswamy does not explicitly disclose:
obtaining image files of the at least two associated applications…according to names of the at least two associated applications;

However, in analogous art, Li teaches:
obtaining image files of the at least two associated applications…according to names of the at least two associated applications ([0029], Lines 1-3: Step 103 includes downloading and installing the application according to download information sent by the server. [0030], Lines 1-2: The download information includes…an application name. [0035], Lines 6-8: The terminal device can automatically search for and download applications (i.e., at least two applications are identified and obtained according to their names));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Li’s teaching of downloading multiple applications to a server using application names, with the combination of Parashar, Yates, Pechanec, Kawamura, and Nanjundaswamy’s teaching of downloading applications to a host from a container image repository, to realize, with a reasonable expectation of success, a system that downloads applications using application names, as in Li, from a container image repository, as in Nanjundaswamy. A person of ordinary skill would have been motivated to make this combination to use an application name to automatically search for and download applications to a server, thereby saving a user’s time for querying for an application (Li, [0011]).

Regarding claim 2, Parashar further teaches:
the at least two associated applications are ordered in the application link, and the at least two associated applications comprise a first application and a second application that is ordered after the first application, and wherein the first application calls services provided by the second application to implement services provided by the first application ([0020], Lines 3-8: A workflow may refer to an application programming model that includes a sequence of stages to be performed in a certain order. The output of one stage may become the input for the next stage (i.e., a first (front) stage, or application (see [0021], Lines 3-5) outputs, or calls to a subsequent stage in the workflow)). 

Regarding claim 3, Parashar further teaches:
Determining the target resource information required by the capacity scaling for the at least one subset of the at least two associated applications in the application link comprises: obtaining target flow information that is configured for the application link ([0022], Lines 1-4: In an embodiment, a workflow may be processed according to one or more user objectives. A user objective may be one or more user-defined restrictions or limitations relating to processing a workflow (i.e., user objectives are “obtained” from a user by the workflow framework). [0024], Lines 1-7: Another example of a user objective may be a resource constraint. For example, a user may specify that resources should be selected to match an application type associated with a workflow (i.e., application type of a workflow represents “target flow information” defining the intensity, of the load, or “flow” being processed by the applications at each stage of the workflow). For example, if a workflow is a computation-intensive workflow, it may be matched with one or more resources that are capable of processing a computation-intensive workflow. Similarly, a workflow that is data-intensive may be matched with one or more resources that are capable of processing a data-intensive workflow), wherein the target flow information is information of a target load being processed by the at least two associated applications in the application link ([0020], Lines 3-6: A workflow (i.e., “target load”) may refer to an application programming model that includes a sequence of stages to be performed in a certain order. [0021], Lines 3-5: Each stage of a workflow may run different applications requiring heterogeneous resources (i.e., applications in a sequence, or “link” execute in, or “process” the workflow)); and 
calculating the target resource information required for the capacity scaling of the at least one subset of the at least two applications in the application link based on the target flow information ([0041], Lines 27-30: The autonomic scheduler 106 may schedule workflow stages by selecting one or more clouds 126, 128 and deciding the number of nodes per cloud that should be used based on user objectives, resource status and/or changing workloads (i.e., the number of nodes used to process the workflow stages is determined based at least on the user objective specifying the application type of the workflow)).  

Regarding claim 8, Parashar further teaches:
the flow of the at least two associated applications in the application link being a load processed by the at least two associated applications…the preset target flow is a preset target load being processed by the at least two associated applications in the application link ([0020], Lines 3-6: A workflow (i.e., loads, including a “load” and a “preset target load”) may refer to an application programming model that includes a sequence of stages to be performed in a certain order. [0021], Lines 3-5: Each stage of a workflow may run different applications requiring heterogeneous resources (i.e., applications in a sequence, or “link” execute in, or “process” the workflow)),

Pechanec further teaches:
the result of the stress test includes load information and flow of the at least two associated applications in the application link…and correcting the respective resources allocated to the at least two associated applications according to the result of the stress test comprises: confirming resource redundancy of the at least two associated applications when the load information of the at least two associated applications in the application link does not reach preset target load information and the flow of the at least two associated applications reaches a preset target flow ([0021], Lines 1-5: Cloud controller 114 may be responsible for provisioning new instances of application server 118 in a system under test 220 in response to an applied load. Cloud controller 114 may monitor the performance level (i.e., collected “results” including performance, or “load” information when executing a particular applied load, or “flow”) of system under test 220. [0026], Lines 10-15: Application server measurement module 302 may record performance statistics of the system under test 220 so that the user, system administrator, or some other computer application program data may use the data to analyze the performance of the system under test 220 and/or the cloud 200 as a whole (i.e., recorded results include both performance information as well as the load, or “flow” that resulted in the given performance))… 
performing isolation and capacity reduction processing on the at least two associated applications under the application link according to the load information and the flow of the at least two associated applications ([0021], Lines 9-20: If the performance level of the system under test 220 reaches the saturation point or some threshold, cloud controller 114 may automatically provision a new instance of application server 118…Similarly, if the performance level increases to the point where there are more computing resources than the load requires (i.e., determining that there are “redundant” application resources based on the performance level “not reaching” a threshold or “target” after reaching the end of the applied load, or “flow”), cloud controller may deprovision or remove application server instances 118 (i.e., perform “isolation and capacity reduction” processing)).

Regarding claim 9, Parashar further teaches:
the flow of the at least two associated applications in the application link being a load processed by the at least two associated applications…the preset target flow is a preset target load being processed by the at least two associated applications in the application link ([0020], Lines 3-6: A workflow (i.e., load representing a “target load”) may refer to an application programming model that includes a sequence of stages to be performed in a certain order. [0021], Lines 3-5: Each stage of a workflow may run different applications requiring heterogeneous resources (i.e., applications in a sequence, or “link” execute in, or “process” the workflow)),

Pechanec further teaches:
the result of the stress test includes load information and flow of the at least two associated applications in the application link…and correcting the respective resources allocated to the at least two associated applications according to the result of the stress test comprises: confirming that the respective resources of the at least two associated applications are insufficient when the load information of the at least two associated applications in the application link exceeds preset target load information, and the flow of the at least two associated applications does or does not reach a preset target flow ([0021], Lines 1-5: Cloud controller 114 may be responsible for provisioning new instances of application server 118 in a system under test 220 in response to an applied load. Cloud controller 114 may monitor the performance level (i.e., collected “results” including performance, or “load” information when executing a particular applied load, or “flow”) of system under test 220. [0026], Lines 10-15: Application server measurement module 302 may record performance statistics of the system under test 220 so that the user, system administrator, or some other computer application program data may use the data to analyze the performance of the system under test 220 and/or the cloud 200 as a whole (i.e., recorded results include both performance information as well as the load, or “flow” that resulted in the given performance))…
performing capacity scaling processing on the at least two associated applications according to the load information and the flow of the at least two associated applications ([0021], Lines 9-12: If the performance level of the system under test 220 reaches the saturation point or some threshold, cloud controller 114 may automatically provision a new instance of application server 118 (i.e., scaling up the application resource capacity upon determining that there are insufficient resources based on the performance level meeting a threshold or “target” after reaching the end of the applied load, or “flow”)).

Regarding claims 10-12, and 17-18, they are product claims having similar limitations to those of claims 1-3, and 8-9, and are therefore rejected for at least the same rationale. Parashar further teaches the additional limitations of one or more computer readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts ([0072], Lines 1-6: Program instructions, software or interactive modules for providing the interface and performing any querying or analysis associated with one or more data sets may be stored…on a tangible computer readable medium). 

Regarding claims 19, and 20, they are system claims having similar limitations to those of claims 1, and 3 and are therefore rejected for at least the same rationale. Parashar further teaches the additional limitations of one or more processors; memory; an application link acquisition module stored in the memory and executable by the one or more processors to ([0035], Lines 10-12: An autonomic workflow framework may be implemented in hardware, software, and/or a combination of hardware and/or software.[0070, Lines 1-7: FIG. 12 depicts a block diagram of hardware that may be used to contain or implement program instructions…CPU 1205 is the central processing unit of the system, performing calculations and logic operations required to execute a program. [0072], Lines 1-6: Program instructions, software or interactive modules for providing the interface and performing any querying or analysis associated with one or more data sets may be stored…on a tangible computer readable medium (i.e., software implementing the autonomic workflow framework is stored in memory and executed using the CPU of the system in FIG. 12)).

Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar, in view of Yates, in view of Pechanec, in view of Kawamura, in view of Nanjundaswamy, in view of Li, as applied to claims 3, and 12 above, and in further view of Stich et al. Pub. No.: US 2014/0282591 A1 (hereafter “Stich”).

Stich was cited in the previous PTO-892 dated 5 May 2021.

Regarding claim 4, Parashar further teaches:
the preset target flow is a preset target load being processed by the at least two associated applications in the application link ([0020], Lines 3-6: A workflow (i.e., load representing a “target load”) may refer to an application programming model that includes a sequence of stages to be performed in a certain order. [0021], Lines 3-5: Each stage of a workflow may run different applications requiring heterogeneous resources (i.e., applications in a sequence, or “link” execute in, or “process” the workflow)).

While Parashar teaches calculating target resource information for capacity scaling for applications in an application link used to process a target load, the combination of Parashar, Yates, Pechanec, Kawamura, Nanjundaswamy, and Li does not explicitly disclose:
estimating total resource information required by the at least one subset of all the applications in the application link to process a preset target flow;
subtracting occupied resource information from the total resource information to obtain the target resource information required for the capacity scaling of the applications in the application link.  

However, in analogous art, Stich teaches:
estimating total resource information required by the at least one subset of the at least two associated applications in the application link to process a preset target flow ([0018], Lines 1-5: The time-series extension node 104 receives the collected time-series data from the monitoring node 102 and analyzes it for behavior patterns, trends, periodicity, or other such factors, and extends the time-series data into the future by applying the extracted behavior patterns…The time-series extension node 104 may then create additional time-series data representative of future resource needs in accordance with the best fit extracted line (i.e., time-series extension node 104 estimates future resource needs (total resource information) required to process at least one application processing a load, or “flow”)); and  
subtracting occupied resource information from the total resource information to obtain the target resource information required for the capacity scaling of the at least two associated applications in the application link ([0023], Lines 3-14: If the performance-data translation node 106 determines that the virtualized application needs or will need additional resources, the performance-data translation node 106 may calculate an amount of additional resources to add. For example, if the amount of over-utilization is a certain percentage above current utilization (i.e., there is a certain difference between the predicted future resource needs and the current utilization, or “occupied resource information”), the performance-data translation node may recommend a corresponding percentage increase in resource allocation…If a resource is under-utilized, the performance-data translation node 106 may recommend a decrease in resource allotment, as well (i.e., obtaining a recommended resource scaling amount based on a difference between a predicted amount of future resource needs and current utilization)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Stich’s teaching of determining a scaling amount based on the difference between a future estimated resource utilization and a current utilization, with the combination of Parashar, Yates, Pechanec, Kawamura, Nanjundaswamy, and Li’s teaching of resource scaling for application workflows, to realize, with a reasonable expectation of success, a system that scales resources allocated to applications of a workflow, as in Parashar, by estimating future resource utilization and comparing it with current resource utilization, as in Stich. A person having ordinary skill would have been motivated to make this combination to better right-scale an application so that its resources match computational demands while avoiding allocating un-needed resources (Stich [0003]).

Regarding claim 13, it is a product claim having similar limitations to those of claim 4, and is therefore rejected for at least the same rationale.

Claims 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar, in view of Yates, in view of Pechanec, in view of Kawamura, in view of Nanjundaswamy, in view of Li, as applied to claims 3, and 12 above, and in further view of Banerjee et al Pub. No.: US 2011/0202925 A1 (hereafter “Banerjee”).

Banerjee was cited in the previous PTO-892 dated 5 May 2021.

Regarding claim 5, while Parashar teaches calculating target resource information required for capacity scaling of linked applications, the combination of Parashar, Yates, Pechanec, Kawamura, Nanjundaswamy, and Li did not explicitly disclose:
determining the target resource information required for the capacity scaling of the at least one subset of the at least two associated applications by combining a plurality of pieces of target resource information required for capacity scaling of the at least two associated applications in a plurality of application links, when the at least two associated applications involves the plurality of application links. 

However, in analogous art, Banerjee teaches:
determining the target resource information required for the capacity scaling of the applications by combining a plurality of pieces of target resource information required for capacity scaling of the applications in the plurality of application links, when the applications involves the plurality of application links ([0046], Lines 1-18: Packing algorithm used in a genetic algorithm (GA)-The first step in the GA used is to generate a sequence of applications and assigning them to servers…The application SLA requirement is used as an input to determine the size of a common resource pool with is a factor (k) of combined variability (i.e., combined “pieces of target resource information”) of each of the applications chosen to be deployed on the server (i.e., the combination of load variability of a plurality of linked applications is used to determine how to scale a shared resource)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Banerjee’s teaching of combining load variability metrics of plural applications to determine a size of a resource, with the combination of Parashar, Yates, Pechanec, Kawamura, Nanjundaswamy, and Li’s teaching of determining a size of a resource to meet requirements of plural applications, to realize, with a reasonable expectation of success, a system that dynamically scales resources allocated to applications in a linked workflow, as in Parashar, based on a combination of load variability metrics of the applications, as in Banerjee. A person having ordinary skill would have been motivated to make this combination to ensure that the plurality of applications meet an SLA requirement.

Regarding claim 14, it is a product claim having similar limitations to those of claim 5, and is therefore rejected for at least the same rationale.

Claims 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar, in view of Yates, in view of Pechanec, in view of Kawamura, in view of Nanjundaswamy, in view of Li, as applied to claims 1, and 10 above, and in further view of Bertran Monfort et al. Pub. No.: US 2016/0378550 A1 (hereafter “Bertran Monfort”).

Bertran Monfort was cited in the previous PTO-892 dated 5 May 2021.

Regarding claim 7, Pechanec further teaches:
performing the stress test on the application link comprises: 
locking a target resource to a certain application…the target resource being a resource other than resources required for capacity scaling of one or more application links that are to be undergone a stress test; and performing the stress test on the one or more application links that are to be undergone the stress test when locking is successful ([0030], Lines 5-13: At block 420, method 400 instructs the load generation unit 212 to generate a load…In response, the load generation unit applies the load to system under test 220 and the application servers 118 residing therein (i.e., during the stress test, the application server resources of the system under test are not changed, and are therefore considered “locked”. Further, the server resources of the system under test are not the new resources provisioned in response to the performance level reaching the saturation point, or the resources removed in response to there being more resources than the load requires, as discussed above, and therefore, they are not the resources required for capacity scaling)). 

The combination of Parashar, Yates, Pechanec, Kawamura, Nanjundaswamy, and Li does not explicitly disclose:
locking a target resource to a certain application when the certain application involves a plurality of application links.

However, in analogous art, Bertran Monfort teaches:
locking a target resource to a certain application when the certain application involves a plurality of application links ([0024], Lines 1-16: FIG. 1 depicts a modeling system 100 for optimizing an application workflow according to an embodiment of the present invention…The modeling system 100 is also in communication with workflow synthesizer 140 and an environmental model and stress tests module 150 to assist in the optimization of the applications of interest 130. [0032], Lines 1-7: The workflow synthesizer 140 can be utilized to synthesize the applications of interest 130 into an application workflow for input into the modeling system 100. The environmental model and stress tests module 150 can be utilized to provide information and assumptions about the deployment environment to test and simulate the application workflow. [0034], Lines 1-10: At block 220, the static optimizer 112 of the modeling system 100 executes a static preparation of the application workflow…When invoked, the static optimizer 112 characterizes the applications of interest 130 and/or synthesized arbitrary workflows in terms of performance, power, and resilience via a model (e.g., models 116-119) or by direct measurement of native hardware (i.e., a stress test is performed on applications in a workflow (an application in the middle of a workflow has at least a plurality of “links” including a first link to the application preceding it in the workflow, and a second link to the application following it in the workflow) having static, or “locked” hardware resources)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Bertran Monfort’s teaching of performing a stress test on applications in a chain of applications using static resources, with the combination of Parashar, Yates, Pechanec, Kawamura, Nanjundaswamy, and Li’s teaching of performing stress tests on applications to determine scaling information, to realize, with a reasonable expectation of success, a system that performs stress tests on applications, as in Pechanec, that are part of a workflow, as in Parashar, by locking resources allocated to the applications, as in Bertran Monfort. One of ordinary skill would have been motivated to make this combination to enable a statically optimized application workflow to be determined first prior to actual deployment in an execution environment (Bertran Monfort [0022]).

Regarding claim 16, it is a product claim having similar limitations to those of claim 7, and is therefore rejected for at least the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195